Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gleb Savich on 06/15/2022.
Claim 14 has been cancelled.
Allowable Subject Matter
Claims 1, 3-6, 8 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (March et al. 2015, Flavour and Fragnance Journal) discloses OR4E2 olfactory receptor. The reference teaches that In vitro experiments on hOR4E2 have reported that it responds to many types of ligands, but to date, no data on sulfur compounds have been obtained to confirm that it is copper-dependent and that it responds to sulfur compounds. Closest prior art (Li et al. J. Am. Chem. Soc. 2016) discloses OR4E2 receptor and the reference teaches that OR4E2 do not respond to MTMT (a sulfur odorant) (page 13282). Prior art of record (Rodriguez et al. WO 2016/030378) teaches identifying chemoreceptor responding to an odorant by expressing olfactory receptors in cells and determining modulation of the receptors with the odoront. The prior art discloses OR4E2 among various other odorants but does not disclose specific modulation of OR4E2 with sulfur odorant. Therefore, the prior arts of record do not teach or reasonable suggest determining whether a test compound can counteract a perceived malodour from a sulfur odorant by utilizing the OR4E2 receptor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641